Case 2:18-cV-02643-AB Document 19-1 Filed 10/15/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR TI-IE EASTERN DISTRICT OF PENNSYLVANIA

 

BRIGGS LAW OFFICE, LLC

Plaintiff, :
: CIVIL ACTION
v. :
STANTON S. KREMSKY; SSK MD, lnc., DOCKET NO. 2:18-cv-02643-AB
Defendants, :

STANTON S. K_REMSKY
Counterclaim Plaintiff,

V.

BRIGGS LAW OFFICE, LLC; NORMAN W. BRIGGS,
ESQUIRE
Counterclajrn Defendants.

 

CERTIFICATE OF MERIT AS TO DEFENDANT BRIGGS LAW OFFICE. LI_.£

The undersigned counsel for Plaintifl`s hereby verifies that the above-captioned action is
one in Which Briggs Law Offlce, LLC has deviated from the acceptable professional standard of
care based on a review of the facts and circumstances of the case by an appropriate licensed
professional Who has supplied a Written statement that there exists a reasonable probability that
the care, skill or knowledge exercised or exhibited by this defendant in the treatrnent, practice or
Work that is the subject of the Counterclaim, fell outside acceptable professional Standards and
that such conduct Was a cause in bringing about the harm.

The claim that this Defendant deviated from an acceptable professional standard is also
based on allegations that other licensed professionals for Whom this defendant is responsible

deviated from an acceptable professional standard.

 

 

DATE:

Case 2:18-cV-O2643-AB Document 19-1 Filed 10/15/18 Page 2 of 2

Respectii.llly Submitted,

Meyerson & O’Neill

0 MW.

k AP'i\l;g;%é;soh (#16405)
radley W. Moore (#325477)

1700 Market Street
Suite 3025
Philadelphia, PA 19103
(215) 972-1376

Attorneys for Defendants
’ Stanton S. Kremsky and SSK MD, lnc.

 

